Citation Nr: 9917165	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for left ankle sprain, 
currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The Board also recognizes here that the veteran asserted at 
his hearing before the undersigned that he is entitled to 
service connection for a right ankle disorder as secondary to 
the left ankle disorder.  However, this claim was previously 
denied by the RO in June 1996 and the veteran did not 
initiate an appeal by filing a Notice of Disagreement.  He 
should contact the RO as what evidence he needs to submit a 
reopen claim for benefits.  


FINDING OF FACT

The veteran's ankle disability is manifested by marked 
limitation of motion with no ankylosis.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his left ankle is more severely 
disabled than reflected by his 20 percent disability 
evaluation.  A veteran who submits a claim for benefits under 
laws administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under Deluca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Historically, service connection for this disability was 
established by rating decision dated February 1992.  The 
veteran was assigned a 20 percent disability evaluation and 
that rating remains in effect.

The Board has considered VA outpatient treatment records and 
a VA examination report in conjunction with this claim.  
Outpatient records from March 1996 to September 1998 show 
that the veteran repeatedly reported left ankle pain and 
instability.  Records also show that he was wearing an 
"aircast" during that period of time to treat the ongoing 
problem.  He was diagnosed with degenerative joint disease of 
his left ankle.

The veteran underwent a VA examination for this claim in 
February 1998.  In a thorough examination, the examiner noted 
the veteran's complaints that his left ankle constantly 
aches.  The veteran complained of stiffness in the morning 
for about the first two hours.  The veteran also reported 
that his left ankle swells at the end of the day and that it 
tends to give way once in a while.  

The examiner noted that the veteran did appear to have some 
easy fatigability with some lack of endurance regarding 
activity on the left ankle.  The examiner noted there were no 
reported acute flare-ups of the left ankle, the condition 
appeared to be chronic and daily.  However, the examiner 
assessed the additional functional impairment during a flare-
up.  The veteran stated that he did not run anymore and that 
he could climb a ladder only very slowly.  He further 
reported that he could climb one flight by stairs by going 
very slowly and holding on to the handrail.  He also reported 
that he had to give up his job as a truck driver due to the 
repetitive motions on the ankle.  He reported in the 
examination, however, that he was currently unemployed due to 
residuals of a head injury.  

The examiner also noted that the veteran wore bilateral lace 
type leather ankle supports from the midcalf down the leg to 
include the foot.  The veteran reported that he could only 
walk now a maximum of half a mile and the examiner noted that 
the veteran he did ambulate with a slight limp, favoring the 
left lower extremity.  The examiner noted that the veteran 
did not use a cane.  No evidence of inflammatory arthritis 
was found and it was noted that although the veteran is 
unemployable due to his head injury, if he were able to work 
his employment would be limited as a truck driver.  His daily 
activities were limited in walking and he stated that he 
mostly just sat around during the day watching television.  

Pertaining to the veteran's range of motion, his passive and 
active ranges of motion were as follows: left ankle 
dorisflexes to 7 degrees and plantar flexes to 34 degrees 
with the brace off.  With the brace on, the left ankle 
dorsiflexes to 5 degrees and plantar flexes to 30 degrees.  
There was some evidence of pain in each range of motion and 
the condition was noted to be chronic, without acute flare-
ups.  There was no evidence of edema, effusion, or 
instability although there did appear to be weakness and 
tenderness of the left lateral area.  The veteran could bear 
weight normally and there was no unusual shoe wear pattern.  
His gait was slow with a slight limp, favoring the left 
extremity.  There was no ankylosis present.  The examiner 
diagnosed the veteran with status post surgical repair of the 
calcaneal fibular ligament of the left ankle that was well 
healed with residual pain and moderately severe decreased 
range of motion.

At his personal hearing before the undersigned, the veteran 
again testified that his left ankle disability was more 
severely disabling than reflected by the 20 percent rating.  
He also stated that he did, in fact, use a cane, contrary to 
the finding of the VA examiner.  He further pointed out that 
his shoes showed no unusual pattern of wear at the 
examination because he had worn new shoes to the examination.

The veteran's disability has been rated 20 percent disabling 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5271.  That 
code provides that marked limitation of motion of the ankle 
warrants a 20 percent rating while moderate limitation of 
motion warrants a 10 percent rating.  A 20 percent disability 
rating is the maximum allowed under this Diagnostic Code and 
the veteran has already been assigned a 20 percent rating.

The Board notes that a higher disability evaluation is 
provided under 38 C.F.R. Part 4, Diagnostic Code 5270.  
However, this code provides for disability ratings where 
ankylosis of the ankle is present.  The examiner in February 
1998 explicitly found no such ankylosis.  There is, further, 
no mention of ankylosis in the outpatient records.  As such, 
the veteran's disability cannot be evaluated at 40 percent 
under this code.

Further, the evidence does not establish the entitlement to a 
higher evaluation under any extraschedular theory of 
entitlement.  First, the nature of the original disability 
has been reviewed, as well as the functional impairment which 
can be attributed to pain and weakness.  See 38 C.F.R. § 
4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has reported, and the examiner noted, that the 
veteran experiences pain on motion of his ankle.  The 
examiner also noted some fatigability and weakness.  In this 
regard, the Board observes that the current evaluation of 20 
percent takes into consideration any discomfort or pain the 
veteran may have on motion of the left under these additional 
criteria.  There is no objective medical evidence to show 
that pain or any other symptom produces additional functional 
limitation to a degree that would support a rating in excess 
of 20 percent. 

Second, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
injury.  The veteran is unemployable due to residuals of a 
head injury.  While the VA examiner concluded that the 
veteran's left ankle would limit his employment as a truck 
driver if it were not for the head injury, there has been no 
opinion provided that the veteran is unemployable due to his 
left ankle disability.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

A rating in excess of 20 percent for the veteran's left ankle 
sprain is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

